Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1, 3-4, 6, 8, 10, 12-14, 16-17, 20, 23, 27-30, 32-34 and 38 of Martin W. ROWBOTTOM 16/497,695 (filed on Sep. 25, 2019) are pending and subject to first action on the merits.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Response to Restriction
Applicant’s election of Group I, claims 1, 3-4, 6, 8, 10, 12-14, 16-17, 20, 23, 27-30, and 32-34 and species of compound 1-331 in Example 19

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 in the reply filed on 03/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in therestriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Thus, claims 12, 23 and 38 have been withdrawn from further consideration by the Examiner as being drawn to non-elected subject matter, 37 CFR 1.142(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim(s) 1, 3-4, 6, 8, 10, 13-14, 16-17, 20, 27-28, 32 and 34 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Marugan et al., U. S. Patent number 9,452,973; Marugan et al., WO 2013/165606 A1 and WO 2013/165606 each taken alone.
Applicants claim compounds of structural formula (I),

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 and derivatives thereof where substituents are as defined in the claims. 
Prior Art: 
Marugan et al., ‘973’ discloses a compound that anticipate instant formula (I).
See example 196
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  .
                                 
Prior Art: 
Marugan et al., ‘606’ disclose a compound which anticipate instant formula (I). See Example 144 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
   .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
s 1, 3-4, 6, 8, 10, 13-14, 16-17, 20, 27-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Marugan et al., WO. Patent number 2013/165606. 
Applicants claim pharmaceutical compounds and composition containing

structural formula (I) 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
and derivatives thereof wherein substituents R1-3, Ra-c, X1-2, A-C and L1 are as defined in the claims.
Prior Art: 
Marugan et al., teach a similar pharmaceutical compounds and compositions containing the compounds 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 with species such as Example 144 noted herein 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
and derivatives and analogs wherein various substituents are as defined in the claims. See the entire reference, especially Example 196, drawn to anticipatory species such as N-(3-(1H-tetrazol-5-yl)phenyl)-2-(2-ethoxybenzamide noted above
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. Note the example of species which correspond to 1 and X2 are each CR2 where R2 is H. Thus, at the very least, the difference between the instant claims and the reference teaching could well be described as H v. alkyl, which the court has consistently considered as prima facie obvious as cited in In re Wood, 199 USPQ 137 and In re Lohr, 137 USPQ 548. 
Note the prior art generic formula of claim 1 and current claim 1 is the similar. Also note that substitutions within the core rings are very similar. 
Thus, these substitutions on the common core and within the core of the compounds of the patent and the instant invention provides specific substitutions to the bihetero rings that are indeed prima facie obvious. Applicants should note the structural similarities and functional overlap between the instant invention and that of the reference.
Also note the Supreme Court provided guidance regarding rationales that support obviousness consistent with Graham “functional approach”. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, KSR 82 U.S.P.Q. 2d 1385, 1395-97 (2007). Also see MPEP§ 2143. For example, claimed subject matter may be obvious if there is some prior-art teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art to arrive at the claimed invention or the claimed invention would be "obvious to try”. Id.at 1397. Additionally, the Court in KSR International Co. held that a claimed invention is obvious to try if one of ordinary skill in the art may choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. A rejection based on this rationale requires: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve problem (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized Id. 
Accordingly, at the time of filing this application, it would have been prima facie obvious to one of ordinary skill in the art to synthesize instant compounds and derivatives thereof for pharmaceutical purposes with a reasonable expectation of success because this class of compounds has been employed for such purpose. Thus, the motivation to prepare instant compounds is derived from the expectation that such synthesis would produce structurally similar compounds and compositions for pharmaceutical use absent a showing of unexpected results and/or properties. Therefore, the instantly claimed compounds would have been suggested to one of ordinary skill in the art absent a showing of unexpected results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704. The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule aninterview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/EBENEZER O SACKEY/ 
Examiner, Art Unit 1624  

/Tracy Vivlemore/           Primary Examiner, Art Unit 1635